Title: To George Washington from Tobias Lear, 5 April 1792
From: Lear, Tobias
To: Washington, George



My dear & honored Sir,
[Philadelphia]Thursday Morning April 5th 1792.

It is my duty to releive you from suspence on the subject which you had the goodness to communicate to me yesterday, when I have no longer any hesitation in determining on it myself. Permit me, therefore, while my heart overflows with gratitude for this new instance of your kind attention to my welfare, to decline the acceptance of the appointment which you had the goodness to offer me.
And let me, at the same time, beg, that you will not consider this determination as proceeding from the want of a due sense of your fr[i]endship. This additional proof of your concern for me, altho’ grateful to my feelings, was not necessary to convince me of your regard, or to increase my attachment to, or veneration

of yourself—These have been long fixed, and I trust indelibly so.
When you opened this business to me yesterday, I mentioned a resolution I had formed not to engage in any public employment. And in pursuance of this resolution, I should have had no hesitation to have declined at that moment the honor you intended me; but I conceived it to be a mark of respect due to your goodness to re-consider that resolution, and to reflect upon the offer you have made. I have done so—and the result of my reflection is an adherence to my former determination.
But were I not to explain the extent of this resolution you might justly impute to me the want of the first and noblest of virtues—I mean a love of my Country and mankind. When, therefore, I say, that I have resolved not to engage in any public employment, I mean that I shall not do it for the sake of providing a support for myself and those dependent upon me—nor merely with a view of advancing myself to posts of honor and becoming conspicuous. But if ever my Country should call for the personal or other services of its citizens, I will venture to say that no one will be found more ready than myself to hazard or sacrifice every private & personal consideration for the public good; Or if ever an occasion should offer (of which however there seems no probability) where I could render better or more essential service to my Country than another person, I should embrace it with alacrity, and I trust I should not be found insensible to the charms of honor and glory if earned by solid services to my Country or to Mankind.
Actuated by the principles here expressed, I have paid no court to any person—my mind has been independent, and I hope my sentiments, when expressed, have corresponded therewith. By this means I beleive I have offended some, and sure I am that I am less pleasing to many than I should have been, had I pursued a different course. But I hope and trust that I shall not fall in the estimation of the upright and virtuous whenever I am known to them.
Let me, my dear & honored Sir, beg your patience for a moment longer while I observe, that, in my present situation I consider myself as rendering no small service to the public, and in a way peculiarly delightful to my feelings. For such is the importance of your life and of your services to this Country, that the

person who is so happy in his situation as to be able, by attention & assiduity, in any degree to alleviate the weight necessarily imposed upon you, is benefitting his Country, altho’ his services do not attract the attention of the public. And if my conduct hitherto has merited your approbation my reward will be complete; for an invariable adherence to honor, integrity, disinterestedness and purity of views has insured the approbation of my own feelings. If in any instance you conceive I have not acted with propriety, I must rely upon your goodness & sincere friendship for me to point it out without reserve, and let me correct my error.
I am afraid I have already intruded too much on your busy moments, and will only beg permission, som⟨e⟩ time hence, when you are less embarrassed with public concerns than you are at present, to converse with you respecting my future pursuits in life. With the most disinterested attachment and sincere affection I have the honor to be my dear & honored Sir Your’s

Tobias Lear.

